

113 HR 3174 : To authorize the Secretary of Transportation to obligate funds for emergency relief projects arising from damage caused by severe weather events in 2013, and for other purposes.
U.S. House of Representatives
2013-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB113th CONGRESS1st SessionH. R. 3174IN THE SENATE OF THE UNITED STATESOctober 1, 2013ReceivedDecember 20, 2013Read twice and referred to the Committee on Environment and Public WorksAN ACTTo authorize the Secretary of Transportation to obligate funds for emergency relief projects arising from damage caused by severe weather events in 2013, and for other purposes.1.Emergency relief projectsThe Secretary of Transportation may obligate any funds made available to implement section 125 of title 23, United States Code, for emergency relief projects arising from damage caused by severe weather events in 2013, without any limitation on obligations for such projects resulting from a single natural disaster or a single catastrophic failure in a State.Passed the House of Representatives September 30, 2013.Karen L. Haas,Clerk